Case 1:20-cv-01344-AJT-IDD Document 57 Filed 11/20/20 Page 1 of 1 PageID# 1056




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


DAVID DONOVAN,                      )
                                    )
                  Plaintiff,        )
                                    )
                                    )
v.                                  )             Civil Action No. 1:20-cv-01344 (AJT/IDD)
                                    )
BETH A. WILKINSON,                  )
                                    )
                  Defendant.        )
___________________________________ )

                                             ORDER

        FOR REASONS stated during the Zoom hearing and in accord with specific rulings and

instructions thereto, it is hereby

        ORDERED that Plaintiff’s Emergency Motion for Clarification of the Court’s November

17, 2020 Order on Sealing [Dkt. No. 41] is GRANTED in part and DENIED in part.

        The Clerk is directed to forward copies of this Order to all counsel of record.

        ENTERED this 20th day of November 2020.




                                                              /s/ Ivan D. Davis
                                                             Ivan D. Davis
Alexandria, Virginia                                         United States Magistrate Judge
